In the DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the limitation “wherein the liquid level detection device is installed in a vessel forming a portion of the compressor” is indefinite because claim 10, upon which claim 11 is dependent, claims “wherein the liquid level detection device is installed in a vessel forming a portion of the accumulator”. The examiner notes that since there is insufficient evidence to suggest that the compressor and the accumulator are somehow in a combination-subcombination relationship, the liquid level detection device is installed in two different components simultaneously. As a result of this simultaneous installation of the liquid level detection device in two separate components, claim 11 is rendered indefinite.
Regarding Claim 12, the limitation “wherein the liquid level detection device is installed in a vessel forming a portion of the oil separator” is indefinite because claim 10, upon which claim 12 is dependent, claims “wherein the liquid level detection device is installed in a vessel forming a portion of the accumulator”. The examiner notes that since there is insufficient simultaneously. As a result of this simultaneous installation of the liquid level detection device in two separate components, claim 12 is rendered indefinite.
Regarding Claim 13, the limitation “wherein the liquid level detection device is installed in a vessel forming a portion of the receiver” is indefinite because claim 10, upon which claim 13 is dependent, claims “wherein the liquid level detection device is installed in a vessel forming a portion of the accumulator”. The examiner notes that since there is insufficient evidence to suggest that the receiver and the accumulator are somehow in a combination-subcombination relationship, the liquid level detection device is installed in two different components simultaneously. As a result of this simultaneous installation of the liquid level detection device in two separate components, claim 13 is rendered indefinite.
Regarding Claim 14, the limitation “one of the vessels” is rendered indefinite because it is unclear if this limitation is the same as the “vessel” of claim 10. The examiner recommends applicant modify the language such as to read, “wherein the vessel comprises one of a horizontal vessel or a vertical vessel”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henn et al (WO 2012102701 A1) (hereinafter Henn)
Regarding Claim 1, Henn teaches a liquid level detection device (Fig 4: Liquid level sensor 50) that is provided in a vessel (Fig 4: The liquid level sensor 50 is provided in the ink tank 160) into which fluid of which a liquid part is mixed in a gaseous part (Par [0011], Fig 1: The container 13 contains a mixture of liquid 12 and gas 14) of the fluid flows (Fig 4: The droplets of liquid dropping into the ink tank 160 shows that there is a vertical flow of liquid into the tank) and configured to detect a liquid level of fluid stored in the vessel (Abstract: The capacitive sensor is configured for detecting liquid level), the liquid level detection device comprising: 
a first plate formed in a plate shape (Fig 1: The capacitor 20 has a top plate); and 
a second plate formed in a plate shape and disposed to face the first plate (Fig 1: The capacitor 20 has a bottom plate that faces the top plate), 
the first plate being disposed in such a manner that a surface opposite to a surface facing the second plate is orthogonal to a flow direction of fluid around the first plate in the vessel (Fig 1: The top plate is disposed in such a manner that a surface opposite to a surface facing the bottom plate is orthogonal to the vertical flow direction of fluid around the top plate in the ink tank 160)
Regarding Claim 2, Henn teaches the liquid level detection device of claim 1, wherein the first plate is disposed in such a manner that a signal travels between the first plate and the second plate in a direction parallel to the flow direction of the fluid around the first plate in the vessel (Fig 1: The plates are disposed in such a manner that the electric field (i.e., the signal) between the plates travels in a direction parallel to the vertical flow direction of the fluid around the first plate in the vessel).
Regarding Claim 5, Henn teaches the liquid level detection device of claim 1, wherein 

the liquid level detection device is configured to measure a capacitance between the first plate and the second plate (Par [0016], Fig 1: The circuitry 24, of the fluid level sensor 10, measures the capacitance of the first capacitive calibration sensor 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Henn, as applied to claim 1 above, in view of Pardy (GB 2268271 A) (hereinafter Pardy). 
Regarding Claim 3, Henn teaches the limitations of claim 1.
Henn further teaches wherein each of the first plate (Fig 1: The capacitor 20 has a top plate) and the second plate (Fig 1: The capacitor 20 has a bottom plate) comprises an electrode (Fig 1: The top and bottom plates of the capacitor 20 constitute electrodes), 

Pardy, from the same field of endeavor, discloses a heat generating element having an electrical resistance that varies depending on a temperature is provided between the first plate and the second plate (Fig 2: Resistor card 28 is provided between the plates 20 and 22; Page 3, 1st Paragraph: The electrical resistance varies according to how many of the teeth have made contact with the resistor card; Page 2, 4th Paragraph: Temperature changes cause the teeth to deflect; The examiner thus notes that electrical resistance varies according to the temperature) and 
the liquid level detection device is configured to measure the temperature and a resistance value of the heat generating element (Page 6, 1st Paragraph: The fact that this sensor is able to measure a departure from a temperature means that the sensor is able to measure temperature in general. Additionally, Fig 6 shows a plot of Temperature vs Fuel Level which lends credence to this idea; The examiner notes that since temperature and resistance are correlated, this liquid level detection device is also configured for determining resistance of the heat generating element).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn with Pardy such a heat generating element having an electrical resistance that varies depending on a temperature is provided between the first plate and the second plate, and the liquid level detection device is configured to measure the temperature and a resistance value of the heat generating element in order to accurately determine liquid level.
Regarding Claim 4, Henn and Pardy teach the limitations of claim 3.

Pardy, from the same field of endeavor, discloses wherein when the first plate is viewed from one surface of the first plate, an entire surface of the heat generating element is covered by the first plate (Fig 2: The entire surface of the resistor card is covered by plate 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn with Pardy such that when the first plate is viewed from one surface of the first plate, an entire surface of the heat generating element is covered by the first plate in order to accurately determine liquid level.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Henn, as applied to claim 1 above, in view of Blodt et al (US-20180224318-A1) (hereinafter Blodt).
Regarding Claim 6, Henn teaches the limitations of claim 1.
Henn fails to teach wherein the first plate comprises a transmitter, the second plate comprises a receiver, the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse, the second plate is configured to receive the one of the ultrasonic wave, the vibration, and the pulse, and the liquid level detection device is configured to measure a response when the second plate receives the one of the ultrasonic wave, the vibration, and the pulse.
Blodt, from the same field of endeavor, discloses wherein the first plate comprises a transmitter (Fig 2a: The fork tine 4a comprises a conductive trace 7a), 
the second plate comprises a receiver (Fig 2a: The fork tine 4b comprises a conductive trace 7b; The examiner notes that a conductive medium such as a conductive trace is capable of not only transmitting electromagnetic waves but also receiving them. The examiner further notes that such technology is well known and one such example is a Whip Antenna which can not only transmit electromagnetic waves but also receive them), 
vibrations) in the electromagnetic field), 
the second plate is configured to receive the one of the ultrasonic wave, the vibration, and the pulse (Fig 3D: The examiner notes that although the figure shows the conductive trace 7b operating in a transmissive role, one would easily understand that a conductive medium is also operable to receive electromagnetic waves; Electromagnetic waves are perturbations (i.e., disturbances, vibrations) in the electromagnetic field), and
the liquid level detection device is configured to measure a response when the second plate receives the one of the ultrasonic wave, the vibration, and the pulse (Claim 17: The evaluation unit determines the process variable from the received signal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn with Blodt such that the first plate comprises a transmitter, the second plate comprises a receiver, the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse, the second plate is configured to receive the one of the ultrasonic wave, the vibration, and the pulse, and the liquid level detection device is configured to measure a response when the second plate receives the one of the ultrasonic wave, the vibration, and the pulse in order to accurately determine liquid level.
Regarding Claim 8, Henn teaches the limitations of claim 1.
Henn fails to teach wherein the first plate comprises an optical transmitter, the second plate comprises an optical receiver, the first plate is configured to emit light, the second plate is configured to receive the light, and the liquid level detection device is configured to measure a response when the second plate receives the light.
Blodt, from the same field of endeavor, discloses wherein the first plate comprises an optical transmitter (Fig 2a: The fork tine 4a comprises conductive trace 7a which forms part of the electromagnetically oscillatable unit 7; Claim 21: The electromagnetically oscillatable unit 7 
the second plate comprises an optical receiver (Fig 2a: The fork tine 4a comprises conductive trace 7a which forms part of the electromagnetically oscillatable unit 7; Claim 21: The electromagnetically oscillatable unit 7 is embodied as a gradient conductor; Par [0028] : The gradient conductor is a light wave-guide; The examiner notes that an optical waveguide is operable to receive optical waves), 
the first plate is configured to emit light (Fig 2a: The fork tine 4a comprises conductive trace 7a which forms part of the electromagnetically oscillatable unit 7; Claim 21: The electromagnetically oscillatable unit 7 is embodied as a gradient conductor; Par [0028] : The gradient conductor is a light wave-guide which transmits light), 
the second plate is configured to receive the light (Fig 2a: The fork tine 4a comprises conductive trace 7a which forms part of the electromagnetically oscillatable unit 7; Claim 21: The electromagnetically oscillatable unit 7 is embodied as a gradient conductor; Par [0028] : The gradient conductor is a light wave-guide; The examiner notes that an optical waveguide is operable to receive optical waves), 
and the liquid level detection device is configured to measure a response when the second plate receives the light (Claim 17: The evaluation unit determines the process variable from the received signal).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn with Blodt such that wherein the first plate comprises an optical transmitter, the second plate comprises an optical receiver, the first plate is configured to emit light, the second plate is configured to receive the light, and the liquid level detection device is configured to measure a response when the second plate receives the light in order to accurately determine fill level.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Henn, as applied to claim 1 above, in view of Yoshida et al (US-20130320248-A1) (hereinafter Yoshida).
Regarding Claim 7, Henn teaches the limitations of claim 1. 
Henn fails to teach wherein the first plate comprises a transducer, the second plate comprises a reflector, the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse and receive the one of the ultrasonic wave, the vibration, and the pulse reflected by the second plate, and the liquid level detection device is configured to measure a response when the first plate receives the one of the ultrasonic wave, the vibration, and the pulse.
Yoshida, from the same field of endeavor, discloses wherein the first plate comprises a transducer (Fig 12B: Light emitting section 92 and light receiving section 94), 
the second plate comprises a reflector (Fig 12B, Par [0088]: Reflective plate 25), 
the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse (Fig 12B: The light emitting section 92 transmits light which is a perturbation (i.e., disturbance, vibration) in the electromagnetic field) and receive the one of the ultrasonic wave, the vibration, and the pulse reflected by the second plate (Fig 12B: The light receiving section 94 receives light which, as noted above, is a perturbation (i.e., disturbance, vibration) in the electromagnetic field), and
the liquid level detection device is configured to measure a response when the first plate receives the one of the ultrasonic wave, the vibration, and the pulse (Par [0053], Fig 2: The remaining amount determining section 42 determines the remaining amount of ink in the ink cartridge based upon the processing of the received light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn with Yoshida such that the first plate comprises a transducer, the second plate comprises a reflector, the first plate is configured to transmit one of an ultrasonic wave, a vibration, and a pulse and receive the one of the ultrasonic wave, the 
Regarding Claim 9, Henn teaches the limitations of claim 1.
Henn fails to teach wherein the first plate comprises an optical transceiver, the second plate comprises a reflector, and the first plate is configured to emit light and receive the light reflected by the second plate. and the liquid level detection device is configured to measure a response when the first plate receives the light.
Yoshida, from the same field of endeavor, discloses wherein the first plate comprises an optical transceiver (Fig 12B: Light emitting section 92 and light receiving section 94),
the second plate comprises a reflector (Fig 12B, Par [0088]: Reflective plate 25), and 
the first plate is configured to emit light and receive the light reflected by the second plate (Fig 12B: Light is emitted from the light emitting section 92, reflected from the reflective plate 25, and received back at the light receiving section 94), and 
the liquid level detection device is configured to measure a response when the first plate receives the light (Par [0053], Fig 2: The remaining amount determining section 42 determines the remaining amount of ink in the ink cartridge based upon the processing of the received light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn with Yoshida such that the first plate comprises an optical transceiver, the second plate comprises a reflector, and the first plate is configured to emit light and receive the light reflected by the second plate and the liquid level detection device is configured to measure a response when the first plate receives the light in order to accurately determine fill level.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henn, as applied to claim 1 above, in view of Higashiiue et al (WO 2015140884 A1) (hereinafter Higashiiue).
Regarding Claim 10, Henn teaches the limitations of claim 1. 
Henn fails to teach a refrigeration cycle apparatus, comprising a refrigerant circuit having a compressor, a condenser, an expansion device, an evaporator, and an accumulator that are connected by a pipe, wherein the liquid level detection device of claim 1 is installed in a vessel forming a portion of the accumulator and configured to detect a liquid level position of liquid refrigerant stored in the vessel.
Higashiiue, from the same field of endeavor, discloses a refrigeration cycle apparatus (Abstract), comprising a refrigerant circuit (Fig 5: The circuit corresponds to the main path 10) having a compressor (Fig 5: Compressor 1), a condenser (Fig 5: Condensor 2), an expansion device (Fig 5: Expansion valve 3), an evaporator (Fig 5: Evaporator 4), and an accumulator (Fig 5: Accumulator 5) that are connected by a pipe (Page 3, Second to last paragraph: Each component is connected by refrigerant/coolant piping), 
wherein the liquid level detection device of claim 1 is installed in a vessel forming a portion of the accumulator and configured to detect a liquid level position of liquid refrigerant stored in the vessel (Page 10, Roughly 6th Paragraph: The liquid level detection means 16 is provided in the accumulator 5; Page 10, Roughly 7th Paragraph: The liquid level detecting means 16 can use a capacitive probe method for detecting liquid level).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn with Higashiiue to include a refrigeration cycle apparatus, comprising a refrigerant circuit having a compressor, a condenser, an expansion device, an evaporator, and an accumulator that are connected by a pipe, wherein the liquid level detection device of claim 1 is installed in a vessel forming a portion of the accumulator and configured to detect a liquid level position of liquid refrigerant stored in the vessel in order to accurately determine the liquid level in the vessel.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henn and Higashiiue, as applied to claim 10 above, and further in view of Domae et al (WO 2016093169 A1) (hereinafter Domae)
As best understood regarding Claim 11, Henn and Higashiiue teach the limitations of claim 10. 
Henn and Higashiiue fail to teach wherein the liquid level detection device is installed in a vessel forming a portion of the compressor and configured to detect a liquid level position of refrigerating machine oil stored in the vessel, the refrigerating machine oil having dropped from an upper portion to a lower portion of the vessel.
Domae, from the same field of endeavor, discloses wherein the liquid level detection device (Page 3, First Paragraph: Capacitance type oil level sensor 46) is installed in a vessel forming a portion of the compressor and configured to detect a liquid level position of refrigerating machine oil stored in the vessel (Page 3, First Paragraph: The capacitance type oil level sensor 46 is installed in the compressor 15), the refrigerating machine oil having dropped from an upper portion to a lower portion of the vessel (Fig 2: The oil level fluctuates which is the reason for having the capacitance type oil level sensor 46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn and Higashiiue with Domae such that the liquid level detection device is installed in a vessel forming a portion of the compressor and configured to detect a liquid level position of refrigerating machine oil stored in the vessel, the refrigerating machine oil having dropped from an upper portion to a lower portion of the vessel in order to accurately determine the oil level in the compressor.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Henn and Higashiiue, as applied to claim 10 above, and further in view of Jeong et al (KR-20150123586-A) (hereinafter Jeong)
As best understood regarding Claim 12, Henn and Higashiiue teach the limitations of claim 10. 
Henn and Higashiiue fail to teach wherein an oil separator is provided to a discharge portion of the compressor, and the liquid level detection device is installed in a vessel forming a portion of the oil separator and configured to detect a liquid level position of refrigerating machine oil stored in the vessel, the refrigerating machine oil having dropped from an upper portion to a lower portion of the vessel.
Jeong, from the same field of endeavor, discloses wherein an oil separator (Fig 3: Oil separator 20) is provided to a discharge portion of the compressor (Fig 3: The oil separator 20 is provided to a discharge portion of the compressors 10-1 and 10-2), and
the liquid level detection device (Fig 3: Oil level sensor 90) is installed in a vessel forming a portion of the oil separator and configured to detect a liquid level position of refrigerating machine oil stored in the vessel (Page 3, 11th Paragraph: The oil level sensor 90 is provided in the oil separator 20; Page 3, 14th Paragraph: The oil level sensor 90 is a capacitance sensor), the refrigerating machine oil having dropped from an upper portion to a lower portion of the vessel (Fig 2: The oil level fluctuates which is the reason for having the capacitance type oil level sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn and Higashiiue with Jeong such that an oil separator is provided to a discharge portion of the compressor, and the liquid level detection device is installed in a vessel forming a portion of the oil separator and configured to detect a liquid level position of refrigerating machine oil stored in the vessel, the refrigerating machine oil having dropped from an upper portion to a lower portion of the vessel in order to separate the lubricant from the refrigerant and also in order to accurately determine the fill level in the oil separator.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henn and Higashiiue, as applied to claim 10 above, and further in view of Hasegawa et al (JP-10103820-A) (hereinafter Hasegawa)
As best understood regarding Claim 13, Henn and Higashiiue teach the limitations of claim 10.
Henn and Higashiiue fail to teach wherein a receiver is provided downstream of the condenser, and the liquid level detection is installed in a vessel forming a portion of the receiver and configured to detect a liquid level position of liquid refrigerant stored in the vessel.
Hasegawa, from the same field of endeavor, discloses wherein a receiver is provided downstream of the condenser (Fig 6: The liquid receiving tank 3 is provided downstream of the condenser 2), and
the liquid level detection is installed in a vessel forming a portion of the receiver and configured to detect a liquid level position of liquid refrigerant stored in the vessel (Par [0021], Fig 6: The capacitance type level sensor 18 is installed in the liquid receiving tank 3 and is configured to detect the level of liquid within the tank).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn and Higashiiue with Hasegawa such that a receiver is provided downstream of the condenser, and the liquid level detection is installed in a vessel forming a portion of the receiver and configured to detect a liquid level position of liquid refrigerant stored in the vessel in order to have an additional vessel for storing liquid and also in order to determine the level of liquid within the additional vessel for storing liquid.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henn and Higashiiue, as applied to claim 10 above.
Regarding Claim 14, Henn and Higashiiue teach the limitations of claim 10. 
Henn fails to teach wherein one of the vessels comprises a horizontal vessel or a vertical vessel.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henn with Higashiiue such that one of the vessels comprises a horizontal vessel or a vertical vessel in order to accurately determine the fill level according to the known geometry of the horizontal or vertical vessel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER

Art Unit 4131



/JARED C. PALMER/            Examiner, Art Unit 4131                                                                                                                                                                                            

/DAVID Z HUANG/            Primary Examiner, Art Unit 2861